Title: To James Madison from Anthony Merry, 16 December 1805 (Abstract)
From: Merry, Anthony
To: Madison, James


          § From Anthony Merry. 16 December 1805, Washington. “Having transmitted to the Commander in Chief of His Majestys Ships on the Halifax Station Copies of the Documents which accompanied your Letter to me of the 14th. October respecting the Impressment of Daniel Talmage, an American Citizen, who was supposed to have been impressed by His Majesty’s Ship Cleopatra, I have the Honor, Sir, to acquaint you that I have received an Answer from the Commander in Chief, in which he states that no such Man has ever appeared on board the Cleopatra, but that should he be on board any other Ship under his Command that was then at Sea, he would order him to be discharged.”
        